DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Terminal Disclaimer
This office action is in response to TD filed on 07/12/2021 and approved on 07/13/2021.
Allowable Subject Matter
Claims 2-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2, 11, and 16 lay out inventive steps regarding identifying a user of a mobile device via facial recognition and facial biometric data.  The closest teaching within the prior art, Hildreth et al. (US Pub. No. 2015/0381614 A1), lays out the steps for connecting a second device to a first devices based on facial recognition (abstract) comprising the steps of obtaining first facial recognition data (Fig. 1, item 102 and paragraph [0015]) determining a nearby second device (Fig. 1, item 106 and paragraph [0017]) and sending facial recognition data from the first device to the second device for the purpose of matching with stored biometric data associated with an authenticated user (Fig. 1, item 108 and 110 and paragraphs [0018]-[0019]) wherein authenticated users allow for sharing of account information between devices (Fig. 1, item 114 and paragraph [0021]).  Hildreth specifically teaches away from sending the second facial recognition to the first device, which would be applicant’s game establishment device or operating device, as this is viewed as a security risk and is instead relied upon to determine if a second device is associated with a user when a user is not recognized by the first device in order to allow sharing.  Therefore applicant’s invention is a significant change from what is known within the art since applicant’s method is for a different purpose and acts in a manner different from the cited art.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/29/2021